Citation Nr: 0908705	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  99-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating (greater than zero 
percent) for an upper back or thoracic strain, prior to 
September 26, 2003.

2.  Entitlement to increased evaluation for an upper back or 
thoracic strain, evaluated at 20 percent, as of and after 
September 26, 2003.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

C.N.B., M.D.



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to 
September 1976, and from February 1979 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the Veteran's 
claim for a rating in excess of 10 percent for an upper back 
and neck strain with narrowing of the C-5 disc space.

This matter has previously been before the Board for 
adjudication.  In a December 2005 decision, the Board 
increased the rating for the veteran's cervical strain with 
disc space narrowing to 40 percent.  The Board also concluded 
that the Veteran's thoracic strain warranted a separate 
rating; that issue was remanded to the RO to determine if a 
compensable rating is warranted.  After the RO assigned a 
zero percent rating for the upper back strain, the Board 
issued another decision in March 2007, which, in pertinent 
part, denied the Veteran's appeal for entitlement to a 
compensable disability rating for his upper back strain, 
prior to September 26, 2003; and granted entitlement to a 20 
percent rating, but no more than 20 percent, for the upper 
back strain, from September 26, 2003.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2008 Order, the Court granted a September 2008 
Joint Order for Partial Remand, agreed upon by all parties.  
Under the terms of the joint order, the portions of the 
Board's decision increasing the Veteran's disability rating 
for the upper back strain to 20 percent, effective September 
26, 2003, were not disturbed.  However, the portions of the 
Board's decision denying the Veteran a compensable rating for 
his upper back strain, prior to September 26, 2003, and 
denying an evaluation greater than 20 percent for the same 
disorder, as of and after September 26, 2003 were vacated and 
remanded due to the Board's failure to discuss the 
possibility of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (2008) in its March 2007 decision.  While the 
extraschedular question was the only reason cited for the 
vacate, the Court Order clearly requires the Board to 
readjudicate the claim for a compensable rating and a rating 
in excess of 20 percent for the upper back strain during the 
periods of time noted above on schedular and extraschedular 
bases.   

In addition to the decisions noted above, in March 2007 
determination, the Board remanded the Veteran's claim for an 
entitlement to a total (100 percent) disability rating based 
on individual unemployability (TDIU) to the RO for further 
development.  In a May 2008 rating decision, the RO granted 
the Veteran's claim, finding the Veteran totally disabled 
effective May 25, 2004.  As this determination acts as a 
total grant of the benefit sought on appeal in this matter 
and the record does not indicate that the Veteran has 
disagreed with the effective date assigned, an issue relating 
to the TDIU (i.e., claim for an earlier effective date) is 
not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

The Veteran's representative and medical expert were afforded 
a Central Office Hearing before the undersigned Veterans Law 
Judge in September 2005.  A transcript is associated with the 
claims file.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's service-
connected upper back or thoracic strain was manifested by 
pain, tenderness and no more than slight limitation of motion 
of the thoracic spine; there is no X-ray evidence of 
arthritis or disc disease of the thoracic spine; the 
Veteran's back disorder did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards.

2.  Since September 26, 2003, the Veteran's service-connected 
upper back or thoracic strain has been manifested by pain, 
tenderness and limitation of forward flexion of the 
thoracolumbar flexion to 60 degrees or no more than moderate 
limitation of motion; an X-ray examination of the thoracic 
spine was normal with no findings relating to arthritis or 
disc disease; the Veteran's back disorder did not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for an upper back 
or thoracic strain prior to September 26, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 015107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5291 (prior to 
September 26, 2003).

2.  The criteria for a 20 percent rating for an upper back or 
thoracic strain, but no more than 20 percent, from September 
26, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2003); Diagnostic Code 5237 (2008); 
VAOPGCPREC 7-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, the VA is required to notify the claimant and 
his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
These notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability; a connection between the Veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006). Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  While this was 
not accomplished in this case, any notification deficiency 
was corrected by dispatch of a remedial VCAA letter after the 
Board's December 2005 remand.

The VA has made all reasonable efforts to assist the Veteran 
in the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a VCAA letter, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The Veteran was specifically informed as to what 
evidence he was to provide and to what evidence the VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give the VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Veteran was provided a VCAA notice letter, which, as noted 
above, notified the Veteran of the evidence that is necessary 
to substantiate the claim, the evidence or information the VA 
will seek to provide, and the information or evidence he is 
expected to provide.
With respect to the Dingess requirements, the Veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As to timing of notice of the Dingess requirements, the Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether Veteran has been prejudiced thereby).  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the Veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 C.F.R. §§ 3.326, 3.327 (2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in the VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

As noted in the introduction above, pursuant to a Board 
decision during this appeal, the RO rated the Veteran's upper 
back strain separately and assigned a zero percent rating, 
which was subsequently increased to 20 percent by another 
Board decision; however, the effective date for the 20 
percent rating was not the date of receipt of the claim for 
an increased rating in May 1997; thus the issue before the 
Board is whether a compensable rating is warranted prior to 
September 26, 2003 and a rating of 20 percent thereafter.  
Given this procedural history, no distinction between claims 
stemming from an original rating versus increased rating is 
applicable here as the thoracic strain had been a part of the 
veteran's upper back and neck disabilities.  That is, staged 
ratings under Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) are not applicable.  However, there is no practical 
difference given the current state of the law.  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes at the outset that the criteria for rating 
diseases and disabilities of the spine were amended twice 
during the pendency of this appeal.  In September 2002, the 
criteria for rating disc disease or intervertebral disc 
syndrome were amended.  As noted above, however, service 
connection is not in effect for disc disease of the thoracic 
spine.  Accordingly, 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
to include as amended on September 23, 2002, and 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (in effect since September 26, 
2003) are not applicable.  The criteria for rating diseases 
and disabilities of the spine were amended again on September 
26, 2003, which, as explained below, are effective but only 
from the date they went into effect.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before the VA or 
a court, whichever version of the statute or regulation is 
most favorable to the claimant will govern unless the statute 
or regulation clearly specifies otherwise.  The General 
Counsel held that the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  The General Counsel indicated 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before the VA, the VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, the VA must determine whether applying 
the new provision to claims that were pending when it took 
effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive 
effects, the VA ordinarily should not apply the new provision 
to the claim. If applying the new provision would not produce 
retroactive effects, the VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, the VA must apply the new provisions from their 
effective date. 

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. §§ 4.40, 4.45; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).
In viewing pre-revision criteria, the Board finds that 
Diagnostic Code 5291, which addresses limited range of motion 
in the dorsal spine, is applicable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003).  Under this code, slight 
limitation of motion of the dorsal (thoracic) spine warranted 
a non-compensable (zero percent) evaluation; moderate 
limitation of motion warranted an evaluation of 10 percent; 
with severe limitation of motion also rated as 10 percent 
disabling.

Post-revision regulatory language provides that spine 
disorders are to be rated by applying the General Rating 
Formula for Rating Diseases and Injuries of the Spine.  In 
this regard, it is noted that no specific provision 
pertaining to limitation of motion or thoracic strain exists 
under the amended criteria.  However, the rating criteria 
currently in effect recognize that the thoracic and lumbar 
segments move in unison.  See 38 C.F.R. § 4.71a, Plate V.  
Therefore, it is appropriate to rate the Veteran's disability 
under Diagnostic Code 5237.  Under this code, a 50 percent 
evaluation is assigned for when there is unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine; a 20 percent evaluation 
is assigned when forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and a 10 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees, or the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees, or 
with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
Factual Background

The Veteran filed his current claim for an increased 
evaluation for service-connected upper back strain in 
February 1997.  At the time of his application, the disorder 
was rated as a combined service-connected neck and upper back 
disorder. In a December 2005 decision, the Board granted an 
increased rating from 30 to 40 percent for the Veteran's neck 
or cervical spine disability, now rated as residuals of a 
neck strain with disc space narrowing at C-5, which was 
rated, in part, under Diagnostic Code 5293.  In the Board's 
remand at that time, the RO was requested to confirm that 
service connection was in effect for the Veteran's upper back 
strain and assign a separate rating.  The RO, in an August 
2006 rating decision, confirmed that the Veteran was service-
connected for an upper back disability or thoracic strain, 
and that such disability was rated zero percent.  In a March 
2007 rating decision, the Board denied the Veteran's claim 
for entitlement to a compensable disability rating for an 
upper back strain, prior to September 26, 2003; and granted 
entitlement to a 20 percent rating, but no more than 20 
percent, for the upper back strain, from September 26, 2003.  
At this time, the Veteran essentially contends that his 
condition is that his thoracic strain is symptomatic and 
productive of functional impairment, which warrants higher 
ratings than those already assigned.  
He also asserts that higher ratings are warranted on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2008).  

Since filing his claim for an increased rating for his 
thoracic strain, the Veteran has been afforded multiple VA 
orthopedic examinations.  The earliest of these examinations 
occurred in July 1997, and that evaluation was negative for 
any pertinent abnormal objective findings except for thoracic 
tenderness upon palpation.  In the examination report, the 
Veteran reported that he had numbness in his hands.  However, 
he did not indicate that this was due to a thoracic or upper 
back disorder, or that said disorder interfered with his 
employment.  Physical evaluation was negative for any 
pertinent abnormal objective findings except for thoracic 
tenderness upon palpation. 

The next VA spine examination occurred in September 1999.  
During an interview, the Veteran reported that he had pain in 
the area between his shoulder blades.  He also stated that he 
quit his welding job because he began to drop things.  In the 
associated report, the Veteran was found to exhibit 
sensitivity to a "light tapping pressure" about the shoulder 
girdle and in the upper dorsal (thoracic) area.  While a 
degenerative disc was found in the Veteran's cervical spine, 
no mention was made of any degenerative disc or joint disease 
in the thoracic spine.  Also in September 1999, the Veteran 
was followed by VA, with a treatment note indicating chronic 
neck pain with a radiation of the pain into the upper back 
region.

In June 2003, the Veteran was afforded another VA spine 
examination.  In the associated report, the Veteran was found 
to have thoracic spine pain and muscle pain in the right 
rhomboid area of the chest.  The examiner, however, 
specifically noted only "minimal symptoms [and] minimal 
disability."  Flexion and extension of the thoracic spine 
were found to be normal.  Lateral movement of the thoracic 
spine caused the Veteran left rhomboid pain, and right rotary 
movement was to 45 degrees with complaints of right rhomboid 
pain.  No muscle weakness, fatigability, or instability was 
reported, but tenderness was again noted upon palpation of 
the upper three thoracic vertebrae.

In May 2004, the Veteran submitted a private medical opinion 
which was based on a thorough review of the claims file.  In 
this opinion, the reviewing private physician, a radiologist, 
primarily addressed the Veteran's cervical condition which 
was, at the time, rated as one disability with the thoracic 
strain.  (As noted above, the Veteran's service connected 
cervical spine disability is separately rated at 40 percent 
and is no longer in appellate status.)  The physician 
reported that the Veteran's neck and upper back strain should 
be rated as 60 percent disabling, but the physician did not 
report any clinical findings to support such a conclusion, 
other than a reference to a September 1999 clinical finding, 
when the Veteran had significant neck pain radiating to his 
upper back.  In his opinion, the examiner stated that the 
Veteran's cervical spine problems (pain, weakness, and 
tingling) made it difficult, if not impossible, for him to 
maintain gainful employment.  (As noted above, a subsequent 
RO decision considered all of the Veteran's service connected 
disabilities and granted a total (100 percent) rating based 
upon individuals unemployability.)

In August 2004, the Veteran was afforded another VA 
orthopedic examination. He reportedly stated that he had to 
stop working in his position as a welder due to his tendency 
to drop things.  He stated that he had not worked in ten 
years.  Range of motion of the thoracolumbar spine was 
reported as follows: forward flexion to 60 degrees, extension 
to 20 degrees, flexion and rotation to 20 degrees, with pain 
noted during all movement.  No fatigue, weakness, or 
incoorodination were noted.

In September 2005, the private physician who authored the May 
2004 report, Dr. B. (initials used to protect privacy), gave 
testimony on behalf of the Veteran at a Central Office 
Hearing.  The physician stated that there "may" be tenderness 
in the T1-3 areas, but when asked if degenerative disc 
disease or arthritis was present in the thoracic spine, he 
responded that he could not answer without a review of the 
examinations of record.  The clinician added that, in his 
mind, "what's really going on here is cervical spine disease 
that can radiate to certain levels."  Dr. B. also noted his 
belief that the Veteran would not be able to work in his job 
as a mechanic due to his tendency to drop things.  (Hearing 
Transcript at 15.)  However, although the examiner indicated 
his belief that the Veteran's inability to work was due to 
his service-connected disorders, he did not state that it was 
the upper or thoracic back strain, by itself, caused marked 
interference with the Veteran's employment.  (Hearing 
Transcript at 16.)  

After the Board's December 2005 remand, the Veteran was 
afforded a VA orthopedic examination in July 2006.  The 
examiner noted that the Veteran was no longer employed as a 
welder, and, therefore, the disorders did not have a current 
effect on his occupation.  In the associated report, the 
Veteran was found to exhibit some pain in the upper thoracic 
area. Low back range of motion was found to be zero to 60 
degrees forward flexion, zero to 20 degrees extension, 
lateral flexion and rotation to 20 degrees, and pain was 
noted at the extremes of all range of motion tests. The 
Veteran was diagnosed as having upper thoracic spine 
myofascial disorder due to degenerative disc disease and 
degenerative joint disease of the cervical spine. There was 
no indication of arthritis or disc disease of the thoracic 
spine.

An August 2008 VA examination was performed to determine the 
Veteran's individual unemployability.  The Veteran reportedly 
stated that he had pain that radiated from his cervical spine 
to his upper thoracic spine.  He indicated that he felt this 
pain daily, but not constantly.  He noted that he would feel 
numbness and pain in his hands occasionally, making it 
difficult to grip objects.  He stated that he did not use any 
assistive devices, and that he did not experience any 
additional limitations with flare-ups.  He noted that his 
service-connected disorders interfered with his daily 
activities, especially with quick movements, up and down 
movements, or bending forward.  

Low back range of motion was found to be zero to 85 degrees 
forward flexion with pain at L4-L5, zero to 30 degrees 
extension with pain at L3-L4-L5, zero to 25 degrees left and 
right lateral flexion and rotation with pain at L4-L5.  The 
Board notes that the examiner did not indicate at what point 
the noted pain began during motion testing.  X-rays of the 
thoracic sprain were negative.  The diagnosis, in relevant 
part, was a thoracic spine sprain.  In conclusion, the 
examiner stated that the Veteran could not do manual labor 
because of his C-spine, lumbar spine disc disease, and 
bilateral foot pain.  

Analysis

Under the criteria in effect prior to September 26, 2003, the 
Board notes that slight limitation of motion of the thoracic 
spine warrants a zero percent rating, whereas moderate 
limitation of motion is rated 10 percent.  The medical 
evidence fails to show amore than slight limitation of motion 
of the thoracic spine and there is no X-ray evidence of 
arthritis or disc disease.  The clinical evidence, to include 
reports of VA examinations, show only minimal abnormal 
objective findings, such as pain and tenderness, which does 
not support a compensable rating absent X-ray evidence of 
arthritis.  Radiographic examinations have failed to show any 
abnormality of the thoracic spine, to include arthritis.  As 
such, the evidence does not indicate that the Veteran's upper 
back disorder was manifested by a moderate limitation of 
motion, required for a compensable (10 percent) rating under 
Diagnostic Code 5291.  

The Board has considered whether there is medical evidence of 
additional limitation of motion of the thoracic spine due to 
pain, weakness, fatigue, incoordination, or flare-ups of such 
symptoms to a degree that would support a compensable rating 
prior to September 26, 2003.  38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, supra.  The July 1997 and June 2003 examinations 
showed normal range of motion, aside from pain at 45 degrees 
on right lateral movement of the spine (not flexion) upon the 
latter examination.  The latter examiner specifically noted 
that there was no muscle weakness, fatigability or 
instability.  The preponderance of the evidence is against a 
finding of additional limitation of motion of the thoracic 
spine to a degree that would support a compensable rating 
under Code 5191, nor is there any medical evidence of such 
additional limitation of motion due to weakness, fatigue, 
incoordination or any other symptom.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

The VA examination on August 26, 2004, however, did show 
limitation of forward flexion to 60 degrees, which supports a 
10 percent rating under Code 5291 as it approximates moderate 
limitation of motion but, given the date of the evaluation, 
not before September 26, 2003.  As explained below, since 
this examination and a subsequent evaluation show limitation 
of forward flexion to 60 degrees, the criteria in effect 
since September 26, 2003 are more favorable and they support 
a 20 percent evaluation.

Since September 26, 2003 (as noted above, the effective date 
of current rating criteria), the Veteran has been shown by 
two VA spine examinations to have limitation of thoracolumbar 
forward flexion to 60 degrees.  As such, the Veteran meets 
the regulatory criteria for a 20 percent evaluation under 
Code 5237.  The Board's previous decision arrived at the same 
conclusion, which supported the Board's grant of a 20 percent 
rating and this grant of an increased rating was implemented 
by the RO and was left undisturbed by the subsequent joint 
motion for remand and Court Order noted above in the 
Introduction to the instant Board decision.  Thus, the 
question that remains is whether a rating in excess of 20 
percent is warranted on a schedular or extraschedular basis.   

In viewing all competent medical evidence, it is noted that 
the Veteran has not, however, shown limitation of forward 
flexion that more nearly approximates 30 degrees, and no 
evidence suggests ankylosis at any time. An x-ray examination 
of the thoracic spine was normal with no indication of 
arthritis or disc disease in this segment of the spine.  
Thus, he is entitled to no more than a 20 percent schedular 
rating effective September 26, 2003.

The Board has also considered whether there is medical 
evidence of additional limitation of motion of the 
thoracolumbar spine due to pain, weakness, fatigue, 
incoordination, or flare-ups of such symptoms to a degree 
that would support a rating in excess of 20 percent from 
September 26, 2003.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
As noted above, upon a June 2003 VA examination, the range of 
motion of the Veteran's thoracolumbar spine was essentially 
normal and the examiner noted only minimal pain.  Lateral 
movement was limited by pain but only at 45 degrees on one 
side; forward flexion was not limited at all and the 
clinician noted that there was no muscle weakness, 
fatigability or instability.  The August 2004 examiner 
reported pain with all movements but it was not noted at what 
degree the pain limited movement.  The examiner reported that 
the Veteran could forward flex to 60 degrees and it was 
specifically noted that there was no fatigue, weakness or 
incoordination. Dr. B, a radiologist, reported in a May 2004 
statement that the Veteran should be rated "60 percent" but 
he referred to the cervical and thoracic spine as one 
disability.  The same radiologist indicated at the September 
2005 Board hearing that the Veteran's primary disability was 
his cervical spine; he did not provide any testimony that 
would support a higher rating for the Veteran's thoracic 
strain.  Upon the most recent VA examination, it was again 
reported that the Veteran forward flexion was to 60 degrees 
and pain was only noted at the extremes of motion of the 
thoracolumbar spine.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of 
additional limitation of flexion of the thoracolumbar spine 
to 30 degrees, due to pain or flare-ups of pain, supported by 
objective findings, nor is there any medical evidence of such 
limitation of motion due to weakness, fatigue, incoordination 
or any other symptom.  38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.

The VA may consider an extraschedular rating in cases that 
are exceptional, such that the standards of the rating 
schedule appear to be inadequate to evaluate a disability. 38 
C.F.R. § 3.321(b)(1) (2007).  Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Board notes that the respective noncompensable and 20 
percent disability ratings for the Veteran's back disorder 
are based, as far as practicable, upon the average impairment 
of earning capacity resulting from such a disorder in a civil 
occupation.  See 38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 
1155.  The Board acknowledges that the Veteran was determined 
to be totally disabled due to his service-connected 
disabilities, effective May 25, 2004, in the RO's May 2008 
rating decision.  However, the record does not contain 
corroborating evidence indicating the degree of actual 
functional impairment experienced at work or records 
regarding the work time lost due to the Veteran's upper or 
thoracic back strain.  Regarding the objective medical 
evidence, in the May 2004 private medical opinion, Dr. B. 
stated that the Veteran's upper back and neck strain 
disorders should have been rated at a 60% level.  (Emphasis 
added).  In making this determination, Dr. B. stated that the 
Veteran clearly had neurological deficits, appropriate to the 
noted narrowing at C3-4 and C5.  He later noted that the 
Veteran had service-induced cervical spine problems (pain 
weakness, tingling) that made it difficult, if not 
impossible, for him to obtain or maintain gainful employment, 
safely.  (Emphasis Added.)  The Board notes that Dr. B's 
opinion was primarily concerned with the Veteran's cervical 
spine disorder.  In fact, the opinion did not indicate that 
the Veteran's thoracic strain, by itself, resulted in a 
marked interference with employment.  Moreover, in his 
testimony before the Board regarding the Veteran's 
employability, Dr. B. stated the Veteran would have 
difficulty finding employment due to: a tendency to drop 
things; documented spine problems with neurologic loss in EMG 
findings; muscle loss; and strength loss.  (Hearing 
Transcript, page 15, 16.)  The Board again notes that Dr. B 
did not indicate that the Veteran experienced marked 
interference with employment due solely to an upper back or 
thoracic strain.  Moreover, in the August 2008 VA examination 
report, the examiner diagnosed the Veteran with a thoracic 
strain, noting that an X-ray examination of the Veteran's 
thoracic spine was negative.  In his conclusion, the examiner 
stated that the Veteran could not do manual labor because of 
his cervical spine, lumbar spine disc disease, and bilateral 
foot pain.  As such, the examiner, having diagnosed the 
Veteran with a thoracic strain, did not indicate that this 
disorder caused interference with the Veteran's employment.  

Moreover, the record does not reflect that the Veteran's 
upper back or thoracic strain, by itself, resulted in 
frequent periods of hospitalization.  Considering the 
evidence before it, including the medical records in the 
claims file, the Board finds that the manifestations and 
effects of the Veteran's back disorder do not necessitate 
referral of the rating of that disability to designated VA 
officials for consideration of an extraschedular rating.

The VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against a higher rating than granted by this 
decision for either period of time in question.  38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).











ORDER

Entitlement to a compensable disability rating for upper back 
strain, prior to September 26, 2003 is denied.

Entitlement to a rating in excess of 20 percent for upper 
back strain, from September 26, 2003, is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


